 1                                                                                             JS-6
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
 8
 9   GARY SCHERER,                                 CV 19-4085 PA (RAOx)

10                 Plaintiff,                      JUDGMENT AND PERMANENT
                                                   INJUNCTION
11          v.
12   KAFCO PARTNERSHIP, a California
     Limited Partnership; and Does 1-10,
13
                   Defendants.
14
15
16
            Pursuant to the Court’s September 13, 2019 Minute Order granting the Application
17
     for Default Judgment filed by plaintiff Gary Scherer (“Plaintiff”), IT IS HEREBY
18
     ORDERED, ADJUDGED, AND DECREED that:
19
            1. Defendant Kafco Partnership (“Defendant”) shall pay to Plaintiff the total amount
20
     of $4,770.00 (itemized as attorneys’ fees of $4,140.00, and litigation costs of $630.00); and
21
            2. Defendant is ordered to provide compliant, accessible parking at the property
22
     located at 18625 Sherman Way, Reseda, California, in compliance with the Americans with
23
     Disabilities Act Accessibility Guidelines.
24
            IT IS SO ORDERED.
25
26
     DATED: September 15, 2019                         _________________________________
27                                                                Percy Anderson
                                                         UNITED STATES DISTRICT JUDGE
28
